—Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings in accordance with the following Memorandum: Following a finding of permanent neglect based upon respondent’s admission, Family Court conducted a dispositional hearing. The hearing testimony established that respondent has maintained continuous weekly visitation with the children. A caseworker testified that respondent and the children are very happy to see each other at the weekly visitations and respondent appears to love her children. Respondent has participated in counseling to address her substance abuse problems and successfully completed the Genesee Moselle substance abuse program. At the time of the hearing, the children had been in one foster home for over three years but their elderly foster mother was planning to retire and was not going to adopt the children. Under the circumstances, we agree with respondent that Family Court should have suspended judgment in order to provide her the opportunity to continue to address her substance abuse problems and to continue visiting with the children. Because more than a year has passed since the hearing (see, Family Ct Act § 633 [b]), we remit the matter to Erie County Family Court for a new dispositional hearing (see, Matter of David Michael J., 206 AD2d 867). (Appeal from Order of Erie County Family Court, Dillon, J.—Terminate Parental Rights.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Balio, JJ.